         Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
TILMAN DUNBAR, JR., et al.
                                       :

     v.                                :   Civil Action No. DKC 20-0738

                                       :

BIEDLINGMAIER, et al.                  :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this civil

rights action is a partial motion to dismiss filed by Defendants

Kaiser Foundation Health Plan, Inc. (“KFHP”), Kaiser Foundation

Health Plan of the Mid-Atlantic States, Inc. (“KFHP-Mid”), and

“John Doe Kaiser Employee” collectively (“Kaiser”).            (ECF No. 47).

The issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.             Local Rule 105.6.        For the

following reasons, Kaiser’s motion to dismiss will be granted.

I.   Factual Background1

     Plaintiff Tilman Dunbar, Jr. is a licensed attorney residing

in Virginia with his wife and co-Plaintiff, Bindu M. Dunbar (“Mrs.

Dunbar”).       Defendants KFHP and its subsidiary, KFHP-Mid, are

corporate entities engaged in the business of providing health




     1 The following facts are set forth in the second amended
complaint (ECF No. 45), and construed in the light most favorable
to the nonmoving party.
        Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 2 of 13



insurance.       Kaiser was Plaintiffs’ health insurance provider, and

as such, was privy to Plaintiffs’ personal health information.

        Tilman Dunbar, Jr. shares a nearly identical name with his

nephew, Tilman Dunbar.          At the time of the relevant events, Tilman

Dunbar was employed by Kaiser as an independent contractor. Tilman

Dunbar, along with two other Kaiser employees, is believed to have

stolen       computers   from   Kaiser’s      technology   facility     in   Silver

Spring, Maryland on multiple occasions throughout January 2017.

The computers were collectively worth approximately $175,400.00.

The thefts were captured on Kaiser’s video surveillance cameras

and were subsequently reviewed by Kaiser personnel.                      A Kaiser

employee, identified by Plaintiffs as John Doe, attempted to obtain

Tilman Dunbar’s information through Kaiser’s employee database.

Due     to     Tilman    Dunbar’s      classification      as   an    independent

contractor, however, his information was not contained in Kaiser’s

employee database.          Thus, John Doe accessed Kaiser’s subscriber

database in search of Tilman Dunbar’s information.                The subscriber

database did not contain any information on Tilman Dunbar, leading

John Doe to access Tilman Dunbar, Jr.’s personal information

instead.        John Doe then reported the thefts to the Montgomery

County Police Department (“MCPD”) and disclosed Tilman Dunbar,

Jr.’s     personal       information     to    Corporal    Ryan      Biedlingmaier

(“Corporal Biedlingmaier”), an officer with the MCPD.                  Acting upon

the information obtained from Kaiser and his personal viewing of

                                          2
        Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 3 of 13



the survelliance footage, Corporal Biedlingmaier procured a search

warrant    for    Tilman    Dunbar,     Jr.    and   his   Woodbridge,   Virginia

residence rather than for Tilman Dunbar and his Reston, Virginia

residence.       On the morning of January 25, 2017, Tilman Dunbar, Jr.

was arrested outside his home in public view of his neighbors.

II.     Procedural Background

        Plaintiffs originally filed suit against Kaiser Permanente

Insurance Company (“KPIC”), Corporal Biedlingmaier, the MCPD, and

Montgomery County in the Circuit Court for Montgomery County,

Maryland.    (ECF No. 3).        The case was subsequently removed to the

United States District Court for the District of Maryland.                    (ECF

No. 1).     Plaintiffs filed a first amended complaint on December

11, 2020, adding Defendants KFHP and KFHP-Mid.                (ECF No. 30).     On

January    20,    2021,    the   court   ordered      dismissal   of   KPIC   with

prejudice.       (ECF No. 42).     On March 24, 2021, the court issued an

order     directing        Plaintiffs     to     clarify     inconsistent      and

contradictory allegations contained in their amended complaint.

(ECF No. 44).      On April 2, 2021, Plaintiffs filed a second amended

complaint, clarifying their allegations.               (ECF No. 45).     On April

15, 2021, Kaiser filed the presently pending motion to dismiss

Counts V and VI of Plaintiffs’ second amended complaint.                 (ECF No.

47).     Plaintiffs allege in Count V that Kaiser disclosed their

personal information “to third parties in violation of HIPAA and

Maryland Privacy Laws[.]”             Plaintiffs allege in Count VI that

                                          3
       Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 4 of 13



Kaiser “breached [its] duty of care owed to Plaintiffs by acting

negligently, recklessly, and carelessly[.]”          (ECF No. 45, ¶¶ 18,

23).   Plaintiffs responded in opposition and Kaiser replied.           (ECF

Nos. 48 & 49).

III. Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.       Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).           “[T]he district

court must accept as true all well-pleaded allegations and draw

all reasonable factual inferences in plaintiff’s favor.”           Mays v.

Sprinkle, 992 F.3d 295, 299 (4th Cir. 2021) (reversing a district

court’s dismissal of a complaint because “we must accept the well-

pleaded facts and draw reasonable inferences in favor of the

plaintiff”).      In   evaluating   the    complaint,   unsupported     legal

allegations need not be accepted.         Revene v. Charles Cty. Comm’rs,

882 F.2d 870, 873 (4th Cir. 1989).          Legal conclusions couched as

factual allegations are insufficient, Iqbal, 556 U.S. at 678, as

are conclusory factual allegations devoid of any reference to

actual events.    United Black Firefighters of Norfolk v. Hirst, 604

F.2d 844, 847 (4th Cir. 1979); see also Francis v. Giacomelli, 588

F.3d 186, 193 (4th Cir. 2009).      “[W]here the well-pleaded facts do

                                     4
       Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 5 of 13



not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged - but it has not ‘show[n]’

– ‘that the pleader is entitled to relief.’”            Iqbal, 556 U.S. at

679 (quoting Fed.R.Civ.P. 8(a)(2)).         Thus, “[d]etermining whether

a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.”            Id.

IV.    Analysis

       Kaiser moves to dismiss Counts V and VI for failure to state

a claim under Fed.R.Civ.P. 12(b)(6).        (ECF No. 47, at 1).

       A.     Count V

       Count V, entitled “HIPAA/Negligence”, asserts claims under

both federal and state law.      In particular, Plaintiffs allege that

Kaiser      “intentionally,   negligently    and/or    recklessly   without

consent” disclosed Tilman Dunbar, Jr.’s personal information to

the MCPD, and that such information was protected under the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”) and

“Maryland Privacy Laws” although the second amended complaint does

not itself identify any specific state law.            (ECF No. 45, ¶¶ 17-

18).     While not entirely clear, the court construes Court V as

also asserting a claim for negligence given the inclusion of the

term in the title.




                                     5
      Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 6 of 13



     1.   HIPAA

     “HIPAA provides that ‘[a] person who knowingly . . . discloses

individually identifiable health information to another person’

without authorization shall be fined, imprisoned, or both.”            Payne

v. Taslimi, 998 F.3d 648, 660 (4th Cir. 2021) (quoting 42 U.S.C.

§ 1320d-6(a)(3), (b)).       Kaiser argues that Count V should be

dismissed as to the alleged HIPAA violation because HIPAA does not

create a private right of action and alternatively, because the

second amended complaint fails to allege a disclosure of protected

personally identifying health information.

     For Plaintiffs to recover under HIPAA, “the statute must

create a private right to sue.”      Payne, 998 F.3d at 660.      Joining

the consensus of every circuit court that has considered the issue,

the United States Court of Appeals for the Fourth Circuit recently

agreed that HIPAA does not create a private right of action:

          Every circuit court to consider whether HIPAA
          created a private right to sue has found that
          it does not.     See Meadows v. United Servs.,
          Inc., 963 F.3d 240, 244 (2d Cir. 2020); Stewart
          v. Parkview Hosp., 940 F.3d 1013, 1015 (7th
          Cir. 2019); Dodd v. Jones, 623 F.3d 563, 569
          (8th Cir. 2010); Wilkerson v. Shinseki, 606
          F.3d 1256, 1267 n.4 (10th Cir. 2010); United
          States v. Streich, 560 F.3d 926, 935 (9th Cir.
          2009); Acara v. Banks, 470 F.3d 569, 571-72
          (5th Cir. 2006); see also Faber v. Ciox Health,
          LLC, 944 F.3d 593, 596-97 (6th Cir. 2019)
          (stating, in dictum, that HIPAA does not
          create a private right of action). This is
          because HIPAA does not expressly allow for a
          private    cause   of   action  but   delegates
          enforcement authority to the Secretary of the

                                    6
      Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 7 of 13



          Department of Health and Human Services,
          reflecting Congress’ intent to forgo creating
          a private remedy.

Payne, 998 F.3d at 660.        See also Atkinson-Bush v. Baltimore

Washington Med. Ctr., Inc., No. 10-cv-2350-BEL, 2011 WL 2216669,

at *3 (D.Md. May 25, 2011); Dixon v. Corcoran, No. 18-cv-3149-TDC,

2020 WL 707115, slip op. at 3 (D.Md. Feb. 12, 2020).           Given that

HIPAA does not allow for private enforcement, Plaintiffs’ HIPAA

claims in Count V must be dismissed.

     2.   Maryland’s Confidentiality of Medical Records Act

     Plaintiffs also allege in Count V that Kaiser disclosed Tilman

Dunbar, Jr.’s “address and personal information” to the MCPD in

violation of “Maryland Privacy Laws[.]”        (ECF No. 45, ¶¶ 17-18).

While the second amended complaint fails to identify any specific

state statute, Plaintiffs clarify in their response brief that

they are alleging that the disclosure was a violation of the

Maryland Confidentiality of Medical Records Act (the “MCMRA”).

     The MCMRA “was enacted to provide for the confidentiality of

medical records[.]” Warner v. Lerner, 115 Md.App. 428, 431 (1997).

Pursuant to the statutory language:

          ‘Medical record’ means any oral, written or
          other transmission in any form or medium of
          information that: (i) Is entered in the record
          of a patient; (ii) Identifies or can readily
          be associated with the identity of a patient
          or recipient; and (iii) Relates to the health
          care of the patient or recipient.




                                    7
      Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 8 of 13




Md. Code Ann., Health-Gen section 4-301(j)(1).               In support of

dismissal, Kaiser argues that, similar to HIPAA, the MCMRA also

does not permit an individual to bring a private right of action

for civil, compensatory damages. (See ECF No. 47, at 2-3). Kaiser

also argues that the second amended complaint fails to state a

claim because it does not allege a disclosure of protected health

information.    (ECF No. 49, ¶¶ 6-7).

     It is not entirely clear whether the MCMRA allows for an

individual to bring a private right of action.             Compare Maryland

Bd. of Physicians v. Geier, 451 Md. 526, 538 (2017) (discussing

dismissal of a claim by the Montgomery County Circuit Court based

on its “finding that [the MCMRA] did not create a private cause of

action”), with Maryland Dep’t of Health: Maryland Confidentiality

of Medical Records Act Compared with HIPAA Privacy Statute &

Regulation    (2003)    (the   MCMRA   “authorizes   a   private      right   of

action.”).    Even if a private right of action is permissible under

the MCMRA, however, Plaintiffs’ claims still fail because the

second amended complaint fails sufficiently to allege a violation

of the MCMRA because it fails to allege disclosure of a “medical

record[.]”    (ECF No. 49, ¶¶ 6-7).

     Plaintiffs’ second amended complaint vaguely asserts that

Kaiser was in possession of their “private, confidential, and

protected    personal   information[.]”      (ECF    No.   45,   ¶¶    17-18).


                                       8
           Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 9 of 13



Critically, however, the complaint is devoid of any facts alleging

that Kaiser divulged any information that could be construed as a

“medical record” as such term is defined under the MCMRA.              Rather,

the second amended complaint only alleges that Kaiser disclosed

“Plaintiffs’ address and personal information[.]”              (ECF No. 45, ¶

17).        Plaintiffs’ address is not a “medical record” under the

MCMRA.       See Md. Code Ann., Health-Gen section 4-301(j)(1).             The

only other information Plaintiffs allege that Kaiser disclosed is

Tilman Dunbar, Jr.’s name, age, weight, height, date of birth, and

photo.        (ECF No. 48, ¶ 2).        Again, such information does not

constitute a “medical record” as the term is defined under the

MCMRA. Therefore, even if the MCMRA does allow for a private right

of action, the allegations in the second amended complaint are

insufficient to state a violation of the MCMRA.              Accordingly, the

MCMRA claims advanced in Count V will also be dismissed.

       3.      Negligence

       The last remaining claim lodged against Kaiser in Count V is

a negligence claim.2           The second amended complaint nebulously

states that “Kaiser . . . negligently and/or recklessly without

consent of [Mr. Tilman Dunbar, Jr.] disclosed information to third



       2
       While Plaintiffs allege a standalone negligence claim in
Count   VI   against  Kaiser,   they   also   title  Count   V   as
“HIPAA/Negligence” and thus, the court presumes that in Count V,
Plaintiffs are attempting to allege a separate, per se negligence
claim based on the violation of a statute, specifically a violation
of HIPAA.
                                         9
     Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 10 of 13



parties in violation of HIPAA and Maryland Privacy Laws.”                   (ECF

No. 45, ¶ 18).       Plaintiffs’ opposition, however, seems to clarify

that the negligence claims asserted in Count V are based on an

alleged breach of a duty of confidentiality, which Plaintiffs aver

arises under HIPAA and the MCMRA.              (See ECF No. 48-1, at 7).

     “To prove negligence under Maryland law, a plaintiff must

show that: (1) the defendant was under a duty to protect the

plaintiff from injury; (2) the defendant breached that duty; (3)

the plaintiff suffered actual injury or loss; and (4) the loss or

injury proximately resulted from the defendant’s breach of the

duty.”     Quigley v. United States, 865 F.Supp.2d 685, 696 (D.Md.

2012) (citing Valentine v. On Target, Inc., 353 Md. 544, 549

(1999)).    Kaiser moves to dismiss arguing that “Plaintiffs cannot

utilize an alleged HIPAA violation to bootstrap a state common law

negligence claim.”         (ECF No. 47-1, at 6).      The court agrees.

     The Court of Appeals of Maryland explained that pursuant to

the “Statute or Ordinance Rule” “a statute or ordinance can

prescribe a duty and that [a] ‘violation of the statute . . . is

itself evidence of negligence.’”               Kiriakos v. Phillips, 448 Md.

440, 457 (2016) (quoting Blackburn Ltd. P’ship v. Paul, 438 Md.

100, 111 (2014).      The Court of Appeals of Maryland delineated the

following standard when endeavoring to establish a prima facie

case of negligence based on the Statute or Ordinance Rule:                      a

plaintiff    needs    to    show   “(a)   the    violation   of   a   statute   or

                                          10
     Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 11 of 13



ordinance designed to protect a specific class of persons which

includes the plaintiff, and (b) that the violation proximately

caused the injury complained of.”        Brooks v. Lewin Realty III,

Inc., 378 Md. 70 (2003).    In an analogous case, the United States

District Court for the District of Arizona determined that “‘to

the extent that HIPAA universally has been held not to authorize

a private right of action, to permit HIPAA regulations to define

per se the duty and liability for breach is no less than a private

action to enforce HIPAA, which is precluded.’”          Skinner v. Tel-

Drug, Inc., No. CV-16-00236-TUC-JGZ, 2017 WL 1076376, at *3 (D.

Ariz. Jan. 27, 2017) (quoting Sheldon v. Kettering Health Network,

40 N.E.3d 661, 674 (Ohio Ct. App. 2015).

     Plaintiffs assert that HIPAA creates a statutory duty of

confidentiality and that Kaiser breached that duty by violating

HIPAA.   As made clear in Skinner, the bar on a private right of

action to enforce HIPAA cannot be circumvented through a negligence

claim based on an alleged HIPAA violation.3            Accordingly, the

negligence claim based on a violation of HIPAA in Count V will

also be dismissed.

     Likewise, any assertion of a negligence claim based on a

violation of the MCMRA is similarly deficient because, as stated


     3 The court recognizes that Skinner is not binding on the
court, however, the court has not found, and the parties have not
pointed to, a case that is authoritative on this subject. Thus,
the court finds Skinner to be persuasive.
                                   11
     Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 12 of 13



previously,   the   second    amended    complaint   fails   to   allege   a

violation of the MCMRA.      Without alleging a disclosure of “medical

records[,]” Plaintiffs’ second amended complaint fails to allege

a violation of the MCMRA, and by extension, fails to allege a

breach of any per se duty owed by statute.

     B.   Count VI

     Plaintiffs’ negligence claims against Kaiser in Count VI must

also be dismissed.    Plaintiffs assert that Kaiser:

          caused harm to Plaintiffs by: (1) Seeking a
          fraudulent and meritless search warrant
          against [Tilman Dunbar, Jr.]. (2) Defendants
          executing and arresting Plaintiffs falsely for
          a theft scheme Defendants knew or should have
          known Plaintiffs did not commit. (3) Falsely
          arresting the Plaintiffs.         (4) Falsely
          imprisoning the Plaintiffs. (5) Illegally and
          unconstitutionally    violating    Plaintiffs’
          constitutional rights in violation of Federal
          Statute 1983.      (6) That Plaintiffs were
          damaged by Defendants’ negligence including,
          but not limited to humiliation, embarrassment,
          annoyance, inconvenience, loss of public
          standing and reputation, violation of their
          civil rights.

(ECF No. 45, at 10-11).

     Despite naming Kaiser as a defendant in Count VI, none of the

allegations contained therein, pertain to actions taken by Kaiser,

and rather, pertain only to conduct by the MCPD and Corporal

Biedlingmaier.4     Kaiser correctly argues that Count VI alleges



     4 Also pending is a motion to dismiss filed by Defendants
Biedlingmaier, the MCPD, and Montgomery County, Maryland. (ECF
No. 33). The court will resolve this motion in a separate opinion.
                                    12
     Case 8:20-cv-00738-DKC Document 50 Filed 07/23/21 Page 13 of 13



negligence   by   a   government   actor    –    not   by   it.      Plaintiffs’

conclusory   statements    that    Kaiser       breached     a    duty   owed   to

Plaintiffs   is   insufficient     to    cure     this      fatal   deficiency.

Accordingly, Count VI of the second amended complaint as to Kaiser

will also be dismissed. Because Counts V and VI are the only counts

in the second amended complaint for which Kaiser is named as a

defendant, Kaiser will be dismissed as a party from this suit.

V.   Conclusion

     For the foregoing reasons, the motion to dismiss filed by

Kaiser will be granted.     A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                    13
